 
COAL BUY AND SELL AGREEMENT


This Coal Buy and Sell Agreement (hereinafter referred to as the “Coal
Agreement”) made and entered into as of this 4th day of February, 2010, by and
between JBM Energy Company, LLC, a limited liability company organized under the
laws of the State of Delaware (hereinafter referred to as the “Seller”), and
Future Gas Holdings, Ltd (hereinafter referred to as the “Buyer”).


WITNESSETH:


WHEREAS, by Quit Claim Mineral Deed dated July 8, 2005, a copy of which is
attached to this Coal Agreement as Exhibit 1 and by this reference made a part
hereof, Russell B. Pace, Jr. did convey, remise and forever quit claim unto
Seller all coal mineral rights located under real property in Judith Basin
County, Montana as described in Exhibit “A” attached to the aforesaid Quit Claim
Mineral Deed (hereinafter referred to as the “coal property”), and


WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller, on the terms and conditions set forth below, the coal property as
described above.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and conditions hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


1.  
PROPERTY

a.  
Seller agrees to convey to Buyer by quit claim deed all of its right, title and
interest in and to the coal property it acquired from Russell B. Pace, Jr. as
described above, together with all easements, rights-of-way, tenements,
hereditaments, appurtenances and surface use rights, owned by Seller and used or
connected with the beneficial use or enjoyment of the coal property.

b.  
Seller shall convey the coal property free and clear of all mortgages, liens,
claims, charges, encumbrances, leases, security interests and pledges, of any
kind or nature except for the royalty interest retained by Seller as provided in
paragraph 4.a. below.

c.  
Attached hereto as Exhibit 2 and by this reference made a part of this Agreement
is a Map entitled "Mineral Rights Owned by Russell B. Pace, Jr. and JBM Energy
Company, LLC, Judith Basin County, Montana" showing the location of all the coal
and other minerals owned by Pace and JBM in Judith Basin County, Montana.



2.  
EXPLORATION EXPENDITURES

a.  
In addition to the Purchase Price as provided for in paragraph 3 below and as
further consideration to the Seller for the sale of the coal, Buyer agrees that
within eighteen (18) months from the date of this Coal Agreement Buyer will, at
Buyer’s sole cost and expense, drill such additional holes, take and evaluate
such additional cores, as are needed to prepare (1) a Reserve Study setting
forth the quantity and classification of proven and probable coal reserves and a
valuation thereof, and (2) a Mine Feasibility Study which includes a Mining Plan
to produce a minimum of Fifty (50) million tons of coal.  Buyer agrees to
produce both such Studies and Mining Plan.

b.  
Seller shall have the right, if it so elects, for its representative to be
present at all drilling activities, and to receive copies of all drill hole
records, core test evaluations and other mineral evaluations, Reserve and Mine
Feasibility studies, as they are produced.  Seller shall also have the right to
take samples from the drill holes for its own use, at Seller’s expense.





3.  
PURCHASE PRICE

Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Coal Property as described above and all rights referred to in paragraph 1.a.
above, for a total purchase price of One Million Nine Hundred Fifty Thousand
U.S. Dollars ($1,950,000), payable to Seller, in cash, at the times and in the
amounts set forth in the following schedule of payments.
a.  
Fifty Thousand U.S. Dollars ($50,000) upon execution of this Coal Agreement.

b.  
One Hundred Fifty Thousand U.S. Dollars ($150,000) on the closing date of this
Coal Agreement.

c.  
The balance of One Million Seven Hundred Fifty Thousand U.S. Dollars
($1,750,000) shall be paid by Buyer executing and delivering to Seller on the
closing date Buyer's negotiable Promissory Note in the above principal amount
payable to Seller on the following terms and schedules:

i.  
$200,000 90 days following closing

ii.  
$200,000 270 days following closing

iii.  
$100,000 90 days following completion of Reserve Study and Mining Plan

iv.  
The Note shall bear interest at the rate of five percent (5%) per annum, but no
interest shall be due and payable by Buyer during the first two (2) years
following the Closing Date hereunder.

v.  
Interest only payments shall be made quarterly during the third and fourth years
following the Closing Date hereunder.

vi.  
Commencing the fifth year following the Closing Date, the principal balance of
One Million Two Hundred Fifty Thousand U.S. Dollars ($1,250,000) shall be paid
in eight (8) equal quarterly installments, plus accrued interest on unpaid
principal balance to date of each principal payment.

vii.  
Buyer shall have the right to prepay all or any part of the principal balance at
any time with out penalty.

viii.  
The entire principal balance and all accrued interest shall be accelerated and
became immediately due and payable if the Buyer sells or transfers the coal
property.

 
ix.  All of the above payments will be secured by a mortgage on the coal
property and the other mineral property being conveyed by Seller and Russell B.
Pace, Jr. to Buyer at Closing.  The form and substance of the Promissory Note
and Mortgage shall be acceptable to Seller.

d.  
All payments made by Buyer hereunder shall be made by bank cashier’s checks or
by bank wire to an account designated by Seller, as directed by Seller.



4.  
ADDITIONAL PAYMENTS

a.  
Seller will be paid a royalty of Twenty-Five Cents ($0.25) per ton on all coal
when and as mined from the coal property.  At Closing, Buyer will execute and
deliver to Seller a document in form and substance acceptable to Seller
establishing Seller’s right to the royalty described above, which document will
be recorded in the office of the Judith Basin County Clerk and Recorder.  Upon
any subsequent leasing, sale or other disposition of all or any part of the coal
property, Buyer will take all appropriate steps to notify the acquirer of any of
the coal rights of Seller’s royalty interest therein and to protect Seller’s
royalty interest.

b.  
Seller shall have the right to require Buyer, at Buyer’s expense, to give an
accounting of all information needed to support Seller’s right to the royalty
payments due hereunder.

c.  
If the coal is sold by the Buyer, other than after being mined by Buyer, Seller
will receive ten percent (10%) of the net proceeds or other considerations
received by Buyer after deducting the Buyer’s total investment in the coal and a
15% annualized return on Buyer’s investment.

d.  
If the coal is not sold but is transferred as an equity contribution in any
development project, including but not limited to Coal Gasification, Coal
Liquification, etc., Seller will receive an equity interest equal to ten percent
(10%) of the equity interest which Buyer receives in such projects as a result
of the contribution of the coal or any portion thereof, or ten percent (10%) of
any other interests or considerations which Buyer receives as a result of such
transfer of the coal.



5.  
DOCUMENTATION PROVIDED BY SELLER

 
Seller has provided Buyer with certain documents, maps, reports and information
concerning Seller’s coal and its envisioned coal gasification facility in
Montana, as well as other matters such as transmission possibilities, and CO2
use for enhanced oil recovery and sequestration.  Buyer agrees that it will
conduct its own independent investigation of the coal property and enters into
this Coal Agreement in full reliance thereon, and that there are no other
agreements, verbal or otherwise modifying the terms of this Coal Agreement, and
that it has not relied upon any oral representations made by Seller.  Seller
does not warrant the accuracy of any of the information or data contained in any
of the documents or materials delivered, or to be delivered, by Seller to Buyer.



6.  
TRANSFER OF TITLE

a.  
Seller had Stephan R. Granzow of Meadowlark Search search title on the coal
property.  Seller has delivered to Buyer title reports, abstracts and memoranda
of title, prepared by Stephen R. Granzow, showing the chain of title to Seller’s
coal and other minerals.  Seller has also delivered to Buyer a letter dated
November 21, 2008 from Stephen R. Granzow, wherein Granzow states his opinion
that under the Quit Claim Deed dated March 1, 1965, from Giffen Coal Mines
Company to Russell B. Pace, Jr., recorded on October 15, 1969 in Book 156, page
186 in the Judith Basin Clerk and Recorder’s Office, Russell B. Pace, Jr.
acquired 100% of all the coal and other mineral interests conveyed to him under
said Quit Claim Deed, with the exception of 480 acres which may be owned by the
Federal Government and 160.9 acres which may be owned by the State of Montana.

b.  
At the closing on the date hereinafter provided,

i.  
Seller will execute a Quit Claim Deed to Buyer of the coal property being sold
hereunder, conveying the coal property free and clear of all mortgages, liens,
claims, charges, encumbrances, leases, security interests and pledges, of any
kind or nature except for the royalty interest retained by Seller as provided in
paragraph 4.a. above.  The Quit Claim Deed shall be in the same form and
substance as the Quit Claim Deed which Seller received from its Seller, except
that it will also include a provision reserving the royalty of 25 cents per ton
on the coal as provided in paragraph 4.a. above.

ii.  
Buyer will execute a mortgage on the coal property and the other mineral
property being conveyed by Seller and Russell B. Pace, Jr. to Buyer at closing,
securing the payments due from Buyer to Seller and Pace under the Coal
Agreement, Mineral Agreement, and the Consulting Agreement, and the delivery of
the Stock under the Stock Agreement referred to in subparagraph 10.c.ii. and
iii. below, and all of the obligations of Buyer under all of the aforesaid
Agreements.

c.  
Both the Quit Claim Deed executed by Seller and the mortgage executed by Buyer,
as referred to in subparagraph 6.b.i. and ii. above, shall be placed in escrow
under an Escrow Agreement containing terms and conditions acceptable to both
Seller and Buyer.  When Buyer completes the drilling and produces the studies
and mining plan as provided in paragraph 2 above, and makes timely all payments
provided for in subparagraph 3.a., 3.b. and 3.c.i. through 3.c.iii. above and
all payments due under the Mineral Agreement and the Consulting Agreement, and
delivers the stock under the Stock Agreement as provided, the Quit Claim Deed
will be delivered to Buyer and recorded, and the mortgage will be delivered to
Seller and recorded.  If there is any breach or default by Buyer as provided in
paragraph 10 below, the Quit Claim Deed will not be delivered to Buyer but will
be delivered back to Seller and not recorded, and the mortgage will be delivered
back to Buyer and not recorded.

d.  
Buyer shall have until 5 PM, PDT, March 31, 2010 to complete Buyer’s due
diligence and to review all title documents and reports, and to advise Seller by
email whether it accepts title, and commits to proceed to closing on the closing
date hereafter provided.  If Buyer fails to give the email notice at the time
provided above or fails to accept title, Seller may terminate this Agreement, in
which event this Agreement shall be null, void and of no further force or effect
at which time Buyer shall have no further rights or liabilities under this Coal
Agreement and the $50,000 payment made by Buyer shall be deemed non-refundable
and forfeited.  Buyer is not obligated to proceed to closing unless it accepts
title, and is satisfied with Buyer’s due diligence.



7.  
CLOSING DATE

The Closing Date shall be on or before April 9, 2010, or at such other date as
the parties may mutually agree.  The closing shall be at Great Falls, Montana,
or at such other place as the parties may mutually agree.  Seller shall pay the
cost of preparing the deed, and the royalty document and the costs of recording
the royalty document.  Buyer shall pay the cost of recording the deed and all
other closing costs.


8.  
REPRESENTATION AND WARRANTIES OF SELLER

a.  
Seller was organized as a limited liability company under the laws of the State
of Delaware on May 24, 2005.  Seller was qualified to do business in the State
of Montana on February 3, 2006.

b.  
Seller received its Federal Employer Identification No. 32-1070749 on March 15,
2006.

c.  
The Management Committee of Seller consists of one (1) Manager, namely Russell
B. Pace, Jr.

d.  
Seller is in good standing under the laws of Delaware and Montana and has filed
all reports and paid all taxes and fees required as of this date by both
Delaware and Montana.  It has the power to own its properties and to carry on
its business as it is now being conducted.

e.  
There are no liabilities and there is no indebtedness of Seller which, in any
way, would impair the right of Seller to enter into this Coal Agreement or to
perform under it.

f.  
There are no pending or threatened claims, made on behalf of anyone against
Seller, or the coal property, nor are there pending or threatened actions,
suits, proceedings or investigations against or affecting Seller, or the coal
property, at law or in equity, before any federal, state or local court, board
or other governmental or administrative agency.

g.  
Seller is not in violation of any law, regulation or rule, or of any writ,
judgment, injunction, order or decree of any court or government authority.

h.  
Seller has the requisite authority to execute, deliver and perform this Coal
Agreement and all other agreements or instruments to be executed by Seller
pursuant to this Coal Agreement.  This Coal Agreement constitutes, and such
other agreements and instruments will constitute, the legal, valid and binding
obligation of Seller which are or will be enforceable against Seller in
accordance with their respective terms.

i.  
The execution, delivery and performance of the Coal Agreement will not result in
the violation of any statute, regulations, judgment, writ, injunction or decree
of any court or other agency.

j.  
Seller has not received written notice of any attachments, executions,
assignments for the benefit of creditors, or voluntary or involuntary
proceedings in bankruptcy or under any other debtor relief laws contemplated or
pending or threatened against Seller or the Coal Property.

k.  
The representations and warranties contained in this Paragraph 8 shall be true,
on and as of the closing date, with the same force and effect as though made on
and as of the closing date, and shall survive and remain in effect following the
closing date.



9.  
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants that prior to the Closing Date it will either (1)
merge in a corporation which is incorporated under the laws of one of the states
in the United States where the surviving entity is a U.S. corporation (U.S.
company), or (2) will transfer and assign its entire interest and all rights
under this Coal Agreement and under the Mineral Buy and Sell Agreement, the
Stock agreement and the Consultant Agreement being executed on even date
herewith with Russell B. Pace Jr., to a U.S. company who will assume all rights
and obligations under all of the aforesaid agreements.  All closing documents,
including the deed, mortgage, escrow agreement and others will be executed to
and by the U.S. company.  The U.S. company who at closing will be the "Buyer"
under this Coal Agreement and all of the other 3 aforesaid agreements will,
either by merger or otherwise, become a U.S. public company with its shares
publicly traded before April 30, 2010.


Prior to closing, the new Buyer (U.S. company) will provide Seller with the
following representatives and warranties with the completed information inserted
and the attached exhibits, all of which will be deemed incorporated by reference
as a part of this Coal Agreement and in the Mineral Buy and Sell Agreement and
the Stock Agreement, subject to Seller's satisfaction and acceptance:
a.  
Buyer was organized as a corporation under the laws of ______________________ on
________________.  A copy of its certificate of incorporation, and all
amendments thereto, is attached hereto as Exhibit 3 and by reference made a part
hereof.  Buyer is qualified to do business in the following states:
______________________________.

b.  
A copy of the Buyer's current Bylaws as amended is attached hereto as Exhibit 4
and by reference made a part hereof.

c.  
A list of the names and addresses of the Buyer's Directors and Officers is
attached hereto as Exhibit 5 and by reference made a part hereof.

d.  
Buyer is authorized to issue ________ shares of common stock and _______ shares
of preferred stock.  The total outstanding stock of Buyer consists of the
following:

_______________ shares of common voting stock _______________ shares of
preferred, is any.  There is a total of ______________ stockholders owning stock
in the Buyer.
e.  
There are no stock options, warrants or other stock rights outstanding except
those set forth in Exhibit 6 attached hereto and by reference made a part
hereof.

f.  
Attached hereto as Exhibit 7 and by reference made a part here of are true and
correct  copies of the financial statements of Buyer since its incorporation
which represent the true and correct financial condition and transactions of
Buyer for the respective period.

g.  
Buyer is in good standing under the laws of ________________ and has the power
to own its properties and to carry on its business as  it is now being
conducted.

h.  
There are no liabilities and there is no indebtedness of Buyer which, in any
way, would impair the right of Buyer to enter into this Coal Agreement or to
perform under it.

i.  
There are no pending or threatened actions, suits, proceedings or investigations
against or affecting Buyer, at law or in equity, before any federal, state or
local court, board or other governmental or administrative agency, except as
listed in Exhibit 8 attached hereto and by reference made a part hereof.

j.  
Buyer is not in violation of any law, regulation or rule, or of any writ,
judgment, injunction, order or decree of any court or government authority.

k.  
Buyer has the requisite authority to execute, deliver and perform this Coal
Agreement and all other agreements or instruments to be executed by Buyer
pursuant to this Coal Agreement.  This Coal Agreement constitutes, and such
other agreements and instruments will constitute, the legal, valid and binding
obligation of Buyer which are or will be enforceable against Buyer in accordance
with their respective terms.

l.  
The execution, delivery and performance of the Coal Agreement will not result in
the violation of any statute, regulations, judgment, writ, injunction or decree
of any court or other agency.

m.  
The representations and warranties contained in this Paragraph 9 shall be true,
on and as of the closing date, with the same force and effect as though made on
and as of the closing date, and shall survive and remain in effect following the
closing date.



10.  
BREACH; REMEDIES

a.  
Buyer’s Breach:  In the event that Buyer fails to timely pay to Seller any
installment payment of the Purchase Price as set forth in paragraph 3 above, or
fails to perform any agreement, covenant, representation or warranty under this
Coal Agreement which failure (other than the failure to make timely payments
where no notice is required) is not cured within thirty (30) days after written
notice thereof by Seller to Buyer, Seller may at Seller’s option (i) deem this
Coal Agreement terminated, null, void and of no further force and effect at
which time Buyer shall have no further rights or liabilities under this Coal
Agreement and all payments made by Buyer shall be deemed forfeited and
non-refundable, or (ii) initiate action for any other remedy at law or in equity
permitted under Montana law including, without limitations, an action for
specific performance.  In the event the Buyer defaults under or breaches this
Coal Agreement, it will deliver to Seller all of the drill hole records, maps,
reports, core hole tests, feasibility studies, reserve studies and evaluations,
mining plans, permits, applications, and all other information and data gathered
or developed by Buyer or on its behalf with respect to the coal and other
minerals.  Any permits, licenses or other authorizations obtained will be
assigned or transferred from Buyer to Seller if permitted by law.  If Buyer
completes the drilling and produces the studies and mining plan as provided in
paragraph 2 above, and makes timely all payments provided for in subparagraphs
3.a., 3.b. and 3.c. i through 3.c. iii above but defaults on the payment of the
$1,250,000 as provided in subparagraph 3.c. vi. above, and if Buyer transfers
and delivers to Seller all the permits, reports, data, records, maps, core hole
tests, studies, plans and information as set forth above in this subparagraph
10.a., upon regaining title to the coal property Seller will give Buyer a Forty
percent (40%) equity interest in Seller, except that Buyer shall have no
interest in the royalties on the coal until Seller has received the first 25
cents per ton royalty.

b.  
Seller Breach: In the event the Seller fails to perform any agreement, covenant,
representation or warranty under this Coal Agreement, and Buyer is at that time
ready, willing and able to perform all obligations by Buyer to be performed,
Buyer may at Buyer’s option: (i) deem this Coal Agreement terminated, null, void
and of no further force or effect, at which time Seller shall have no further
rights or liabilities under this Coal Agreement, or (ii) initiate action for any
other remedy at law or in equity permitted under Montana law including, without
limitation, an action for specific performance.

c.  
Sale Contingency: Russell B. Pace, Jr. and Buyer have also entered into...

 
 i. a Mineral Buy and Sell Agreement of even date herewith whereby Buyer is
purchasing all the other Mineral rights owned by Pace and acquired under Quit
Claim Deed from Giffen Coal Mines Company dated March 1, 1965 (“Mineral
Property”), and

 
ii. a Consulting Agreement of even date herewith, and

 
iii. a Stock Agreement of even date herewith.

If Buyer does not close the purchase of the Mineral Property, and affirm the
closing of the Consulting Agreement and the Stock Agreement on the Closing Date
set forth in paragraph 7 above, or fails to timely make the payments due under
the Mineral Agreement and the Coal Agreement and the Consulting Agreement and
make timely delivery of the stock under the Stock Agreement, or fails to perform
any agreement, covenant, representation or warranty under any of these
Agreements, the Seller hereunder has the option to (i) terminate this Coal
Agreement and all of the above-mentioned Agreements, in which event they will be
null, void and no further force or effect, at which time Buyer shall have no
further rights or liabilities under any of these Agreements and all payments
made by Buyer shall be deemed non-refundable and forfeited, or (ii) initiate
action for any other remedy at law or in equity permitted under Montana law
including, without limitation, an action for specific performance.


11.  
INTEGRATIONS; SURVIVAL OF WARRANTIES; AMENDMENT

 
Unless otherwise agreed in writing, this Coal Agreement represents the entire
understanding of the parties with respect to the subject matter referenced, and
supersedes all prior understandings and agreements heretofore made by and
between the parties; provided that the parties’ respective warranties and
representations shall survive execution of this Coal Agreement.  Neither this
Coal Agreement nor any provision hereof may be amended, waived, modified or
discharged except by an agreement in writing signed by all parties.



12.  
ATTORNEY’S FEES

 
In the event of any litigation to construe and/or enforce the terms of this Coal
Agreement, the party prevailing in such action shall be entitled to recover its
reasonable attorney’s fees and costs in addition to any other damages or relief
to which such party may be entitled.



13.  
FACSIMILE SIGNATURES

 
Both parties agree that facsimile signatures by any party will be treated as
original signatures for the purpose of this transaction.



14.  
NOTICES

 
Any and all notices required under this Coal Agreement shall be in writing and
shall be served upon the respective parties at the addresses shown below or to
such other address as the parties may designate by written notice to the other.



SELLER:
BUYER:



JBM Energy Company, LLC                                          Future Gas
Holdings, Ltd
c/o Russell B. Pace, Jr.                                                   P.O.
Box 556, Main Street
2139 Bybee’s Church
Road                                            Charletstown, Nevis
Palmyra,
VA  22963                                                        Director: Roger
Knox
 
 
Any notice to be given under this Agreement shall be sent by:

a.  
Certified mail, return receipt requested, in which case notice shall be deemed
delivered five (5) business days after deposit, postage prepaid in the United
States Mail; or

b.  
a nationally recognized overnight courier, in which case notice shall be deemed
delivered three (3) business days after deposit with that courier.



15.  
EXECUTION IN COUNTERPARTS; TELEFACSIMILE SIGNATURES

 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument; and the parties may execute copies sent by telefacsimile, and return
signed copies by telefacsimile.  Copies signed and returned by telefacsimile
shall be deemed and considered executed counterparts, but a party executing a
copy and transmitting same by telefacsimile shall promptly mail or overnight to
the other parties copies bearing the transmitting party’s original signature.



16.  
TIME IS OF THE ESSENCE

Time is of the essence in this Coal Agreement.


17.  
CONFIDENTIALITY

 
Seller and Buyer shall not disclose any terms or provisions of this Coal
Agreement to any other persons except to professionals who require such
information in the performance of this Coal Agreement, and both parties will
treat all information disclosed to it as confidential information and will not
make further disclosure to third parties without the consent of the disclosing
party.





Executed as of this 4th day of February, 2010.




SELLER:                                                                                           BUYER:


JBM ENERGY COMPANY, LLC                                                   Future
Gas Holdings, Ltd.
A Delaware Limited Liability Company


By: _________________________                                             By:
________________________
Russell B. Pace,
Jr.                                                                    Roger
Knox  
        Sole
Manager                                                                             Director
 
 